SETTLEMENT AND LICENSE AGREEMENT
 
This Settlement and License Agreement (the “Agreement”) is entered into by LML
Patent Corp, on the one hand, and PayPal, Inc. and eBay Inc., on the other
hand.  LML and PAYPAL are individually referred to as a “Party” and collectively
as the “Parties.”  This Agreement is effective as of March 16, 2011 (“Effective
Date”).


RECITALS


WHEREAS, LML represents that it owns rights in U.S. Patent No. RE40,220 (“the
‘220 Patent”), which LML asserts is related to Electronic Check Conversion
systems and services;


WHEREAS, LML began an action against PayPal, Inc. and other defendants in the
United States District Court for the Eastern District of Texas, Marshall
Division alleging infringement of LML’s ‘220 Patent;


WHEREAS, PayPal, Inc. and eBay Inc. began an action against Beanstream Internet
Commerce, Inc. in the Canadian federal court alleging infringement of Canadian
Patent Number 2,199,942;


WHEREAS, LML’s published standard royalty rate for use of the LML Patents is
$0.01 U.S. dollars for each ARC SEC coded ACH transaction and $0.03 U.S. dollars
for reach POP, BOC, WEB, or TEL SEC coded ACH transaction;


WHEREAS, PayPal, Inc. is a named defendant in the U.S. Litigation and PayPal,
Inc. has denied liability;


WHEREAS, the Parties have agreed to enter into this Agreement to avoid the risk
and uncertainty of continued litigation;


WHEREAS, the Parties wish to settle their disputes, and PAYPAL desires to obtain
certain rights under the LML Patents (as hereinafter defined) and LML is willing
to grant such rights;


NOW, THEREFORE, in consideration of the above premises and mutual covenants
contained in this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:


1.  
DEFINITIONS.  The following definitions apply to this Agreement:

 
(a)  
“ACH” is the acronym for the “Automated Clearing House” Network and means the
funds transfer system governed by the National Automated Clearing House
Association (“NACHA”).

 
 
 
 
-1-

--------------------------------------------------------------------------------

 

 
(b)  
“ACH Transaction” means an entry complying with the NACHA ACH Record Format
Specifications for NACHA standard entry class codes ARC, WEB, POP, TEL, and BOC.



(c)  
“Acquires” means to obtain an interest in an entity either by acquisition,
purchase, or merger.



(d)  
“Affiliate” of a Party means means any past, present, or future subsidiary,
parent, sister company, or other corporation, firm, business, partnership, joint
venture, or entity that controls, is controlled by, or is under common control
of, that Party or any of its subsidiaries.  The term “control” as used in this
Agreement, means the possession, directly or indirectly, solely or jointly, of
the power to direct or cause the direction of management, actions or policies of
a legally recognizable entity, whether through the ownership of voting shares,
by contract, or otherwise.  The rights conferred by this Agreement on PAYPAL
shall automatically and immediately extend to any entity that is not an
Affiliate of or a part of PAYPAL as of the Effective Date and subsequently
becomes an Affiliate or a part of PAYPAL (e.g., a future Affiliate or acquired
business), and shall extend to or continue to be retained by any entity that is
an Affiliate or a part of PAYPAL as of the Effective Date and subsequently loses
its status as an Affiliate or part of PAYPAL (e.g., a former Affiliate or
divested business).  Except that the License shall not benefit successors or
acquirers after the Effective Date, except as provided in section 6 below.



(e)  
“Bank” means any institution that is a member of the Federal Reserve System and
that accepts demand deposits to consumer accounts from which a consumer may
withdraw funds by check or share draft for payment to others.



(f)  
“Canada Lawsuit” or “Canadian Litigation” means the lawsuit in Canada brought by
PayPal, Inc. and eBay Inc. against Beanstream Internet Commerce, Inc. alleging
infringement of Canadian Patent Number 2,199,942, Court File No. T-242-11.



(g)  
“Court” means the United States District Court for the Eastern District of
Texas, Marshall Division.



(h)  
“Covered Products and Services” means any past, present or future application,
product, apparatus, component, machine, system, module, manufacture, software,
design, composition of matter, service, process, method or technology made,
used, sold, offered for sale, advertised, provided, imported, exported, offered,
distributed, supplied, designed, tested, or developed by, on, for, to, through,
or on behalf of, PAYPAL that, in the absence of a license granted pursuant to
this Agreement, would allegedly infringe, either directly or indirectly, in
whole or in part, any of the Patent Rights.  Such definition extends only to
products and services to the extent they are Exploited through, with, by, for,
to, or on behalf of PAYPAL.

 
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
 

 
(i)  
“Covered Third Parties” means PAYPAL’s customers, buyers, sellers, users,
developers, manufacturers, partners, promoters, advertisers, resellers, and/or
distributors, and any developer, supplier, partner, vendor or manufacturer that
Exploits Covered Products and Services, and only to the extent Exploited
through, with, by, for, or on behalf of PAYPAL.  Notwithstanding the foregoing,
Covered Third Parties shall not include an Excluded Party.



(j)  
“Excluded Banks” means Bank of America, N.A.; Capital One National Association;
Capital One Services, LLC; Deutsche Bank Trust Company Americas; JPMorgan Chase
Bank, N.A.; Wachovia Bank, N.A.; and Wells Fargo Bank.



(k)  
“ExcludedParty” means any Bank.  Notwithstanding the foregoing, Excluded Party
does not include, and shall not be interpreted to include: (a) PAYPAL; (b) any
Bank through which any ACH or financial transactions or transfers are processed
for or on behalf of PAYPAL, but limited to only the extent such Covered Product
or Service is Exploited on behalf of or for PAYPAL; (c) any Entity that: (i) is
dismissed with prejudice from a lawsuit for Infringement of any Patent Rights;
(ii) is found not to Infringe all asserted claims of Patent Rights that are also
not found to be invalid or unenforceable after all appeals are exhausted; (iii)
otherwise enters into a settlement agreement with LML concerning any Patent
Rights; or (iv) otherwise licensed to Patent Rights



(l)  
“Entity” means any individual, trust, corporation, person or company,
partnership, joint venture, limited liability company, association, firm,
unincorporated organization or other legal or governmental entity.



(m)  
“Exploit” means to own, design, develop, acquire, use, make, have made, sell,
offer to sell, modify, import, export, supply, incorporate components, steps,
features or portions of the Covered Products and Services, or otherwise offer,
dispose of, distribute, display, advertise and/or promote, and/or the exercise
of all other activities specified under 35 U.S.C. § 271 and foreign counterparts
thereto (as the foregoing 35 U.S.C. § 271 and foreign counterparts thereof may
be amended or superseded from time to time).  “Exploited,” “Exploitation,” and
other variations of the word “Exploit” shall have correlative meanings.



(n)  
“Infringement” or “Infringes” means direct infringement, indirect infringement,
infringement under the doctrine of equivalents, or any other theory of
infringement in any jurisdiction worldwide.



(o)  
“Infringing Products and Services” means any and all products and services the
Exploitation of which, but for the license granted in this Agreement, would
Infringe any claim of any LML Patent.



(p)  
 “PAYPAL” means PayPal, Inc., eBay Inc. and their predecessors, successors and
Affiliates.

 
 
 
-3-

--------------------------------------------------------------------------------

 
 

 
(q)  
“LML” or “LML Entity” or “LML Entities” means: (a) LML Patent Corp. and its
predecessors, successors and  Affiliates, including but not limited to
Beanstream Internet Commerce, Inc.; (b) all entities controlled by LML Patent
Corp., and its predecessors, successors and Affililates; (c) all entities, and
its predecessors, successors and Affiliates, in which LML Patent Corp. has a 25%
or more ownership share.



(r)  
“LML Patents” means (i) U.S. Patent No. RE40,220, (ii) any issued patent and any
pending patent application anywhere in the world that LML currently owns or
controls (or has the right to own or, control,) as of the Effective Date of this
Agreement; (iii) any past, present, or future patent or patent application
worldwide to which any of the foregoing patents and/or patent applications
described in (i) and (ii) claims priority or are otherwise related, including,
but not limited to all parents, provisionals, substitutes, renewals,
continuations, continuations-in-part, reissues, reexamination certificates,
divisionals, foreign counterparts, oppositions, continued examinations,
reexaminations, and extensions of any of the foregoing; and (iv) applications of
the foregoing patents and/or patent applications described above.  For purposes
of this definition, a patent or patent application is deemed to be under LML’s
“control” if LML has the right to assert a claim of Infringement or grant a
license under such patent or patent application.



(s)  
“U.S. Litigation” means the lawsuit pending in the United States District Court
for the Eastern District of Texas, Marshall Division, 2-08-CV-448-DF, to which
LML and PayPal, Inc. are parties.

 

 
2.  
SETTLEMENT OF THE LITIGATION



2.1  
Dismissal of Litigation.  The Parties agree to direct their counsel to file with
the Court a joint motion for dismissal with prejudice of the Parties’ respective
claims for relief against the other Party in the U.S. Litigation as set forth in
Exhibit A within five (5) days after the receipt of payment specified in Section
3.1 and in the Canadian Litigation within five (5) days of the Effective
Date.  The Parties shall promptly proceed with any and all additional procedures
needed to dismiss with prejudice the Parties’ respective claims for relief
against the other Party.



2.2  
No Award of Fees or Costs.  The Parties agree that they shall bear their own
expenses, costs and attorneys' fees relating to the U.S. and Canadian Litigation
and negotiating the Agreement, including the transactions contemplated herein.

 
 
 
-4-

--------------------------------------------------------------------------------

 
 

 
2.3  
No Attempt to Invalidate.PAYPAL agrees that, in the absence of a subpoena or
court order requiring its participation or support, PAYPAL shall not participate
in or support any suit, claim, action, litigation, administrative proceeding, or
proceeding of any nature brought against LML that challenges the validity or
enforceability of the LML Patents so long as PAYPAL: (a) has a license to the
LML Patents, subject to Section 6 (Change in Control/Acquisitions); (b) is fully
released for all claims of Infringement of the LML Patents, subject to Section 6
(Change in Control/Acquisitions); and (c) is not accused of Infringement of any
LML Patent, subject to Section 6 (Change in Control/Acquisitions).  However,
PAYPAL may challenge the validity or enforceability of the LML Patents if: (i)
any suit, claim, action, litigation or proceeding to enforce one or more of the
LML Patents is brought against PAYPAL related to one or more of the LML Patents,
or places PAYPAL in a reasonable apprehension of being sued on one or more of
the LML Patents, or (ii) if LML breaches its covenants not to sue (Section 4.4)
or releases (Section 4.2) or Licenses (Section 5) made to PAYPAL or Covered
Third Parties (acting solely in their role as Covered Third Parties), or (iii)
if PAYPAL receives a request for indemnification related to an LML Patent, but
only after PAYPAL has provided thirty (30) days written notice to LML of its
intent to challenge the validity or enforceability of the asserted LML
Patent(s), provided that PAYPAL is able to do so without breaching any
contractual or other obligations.  Notwithstanding anything to the contrary
herein, PAYPAL agrees to discontinue its participation in the pending
reexamination proceeding relating to U.S. Patent No. RE40,220 (Reexamination No.
95/000,545), unless further participation is mandated or required by law.



3.  
PAYMENT, TERM AND TERMINATION



3.1  
Payment by PAYPAL.  PAYPAL agrees to pay to LML the non-refundable sum of Seven
Million Five Hundred Thousand U.S. dollars ($7,500,000) on or before five (5)
days following the Effective Date in consideration of the terms set forth in
this Agreement.  Such amount will be delivered to LML’s counsel, McKool Smith
P.C., via wire or other electronic transfer to the following account:
 

Address:                     Citibank, N.A.
                     666 5th Avenue
                     New York, New York  10103
SWIFT Code:                                           
ABA Routing:                                           
A/C Name:                   McKool Smith PC IOLTA Trust Account
A/C Number:                                           
 
 
 
-5-

--------------------------------------------------------------------------------

 
 
 
3.2  
Term.  Unless earlier terminated as specified in this section, the term of this
Agreement shall commence upon the Effective Date and shall continue until the
expiration of the latter of all the LML Patents or all causes of action and
claims arising out of or related to the LML Patents or the Lawsuits.  Otherwise,
this Agreement may only be earlier terminated in whole or in part pursuant to
Section 3.3 (Termination Due to Non-Payment by PAYPAL) or upon the mutual
written agreement of the Parties.



3.3  
Termination Due to Non-Payment by PAYPAL.  If PAYPAL fails to make the payment
specified in Section 3.1 (Payment by PAYPAL) above in the time specified, such
failure will constitute a material breach of this Agreement.  Upon such breach,
LML may then, after ten (10) business days following written notice of such
breach to PAYPAL, if PAYPAL does not deliver the payment specified in Section
3.1 (Payment by PAYPAL) to LML within ten (10) business days after receiving
such notice from LML, at its option, either terminate this Agreement (in which
event this Agreement shall become null and void) or it may petition the Court
for specific enforcement of PAYPAL’s payment obligations.  PAYPAL hereby
consents to the jurisdiction of the Court for enforcement of the payment
obligations in Section 3.1 (Payment by PAYPAL), and agrees that specific
enforcement of the payment obligations of this Agreement is an available remedy
if LML does not elect to terminate this Agreement.



3.4  
Tax Liability.  Each Party shall bear its own tax liability as a result of the
existence of this Agreement or the performance of any obligations hereunder.



3.5  
Additional Payments.  The payment of the amount set forth in Section 3.1
(Payment by PAYPAL) shall be the total compensation to any LML Entity by PAYPAL
for all releases, licenses, covenants and all other rights granted in this
Agreement, and no additional payment shall be due or made to any LML Entity or
any other Entity by PAYPAL with respect to the releases, licenses, covenants and
all other rights granted in this Agreement.

 
 
 
-6-

--------------------------------------------------------------------------------

 
 

 
3.6  
PAYPAL’s Retained Rights/Bankruptcy.  The Parties acknowledge and agree that the
LML Patents are “intellectual property” as defined in Section 101(35A) of the
United States Bankruptcy Code, as the same may be amended from time to time (the
"Code"), which have been licensed hereunder in a contemporaneous exchange for
value.  The Parties further acknowledge and agree that if LML: (i) becomes
insolvent or generally fails to pay, or admits in writing its inability to pay,
its debts as they become due; (ii) applies for or consents to the appointment of
a trustee, receiver or other custodian for it, or makes a general assignment for
the benefit of its creditors; (iii) commences, or has commenced against it, any
bankruptcy, reorganization, debt arrangement, or other case or proceeding under
any bankruptcy or insolvency law, or any dissolution or liquidation proceedings;
or (iv) elects to reject, or a trustee on behalf of it elects to reject, this
Agreement or any agreement supplementary hereto, pursuant to Section 365 of the
Code (“365”), or if this Agreement or any agreement supplementary hereto is
deemed to be rejected pursuant to 365 for any reason, this Agreement, and any
agreement supplementary hereto, shall be governed by Section 365(n) of the Code
(“365(n)”) and PAYPAL will retain and may elect to fully exercise its or their
rights under this Agreement in accordance with 365(n).
 

4.  
RELEASES AND COVENANTS NOT TO SUE



4.1  
Agreement Obligations Not Released.  None of the releases or covenants not to
sue herein releases any Party or its Affiliates from its respective obligations
under this Agreement or under any protective orders entered in the U.S. or
Canadian Litigation as of the Effective Date or prevents any Party or any of its
Affiliates from enforcing the terms and conditions of this Agreement against the
other Party or its Affiliates.

 
 
 
-7-

--------------------------------------------------------------------------------

 
 

 
4.2  
LML’s Release to PAYPAL.  Subject to the provisions of Section 3.3 (Termination
Due to Non-Payment by PAYPAL) and Section 6 (Change in Control/Acquisitions),
LML Entities forever release:  (a) PAYPAL and its respective directors,
officers, employees, agents, attorneys, shareholders, assignees, assignors,
insurers, and representatives from any and all claims, causes of action,
actions, demands, liabilities, losses, damages, attorneys’ fees, court costs, or
any other form of claim or compensation, whether known or unknown, whether in
law or equity, accruing before or on the Effective Date (and including any
damages that may accrue after the Effective Date for conduct occurring on or
before the Effective Date), related in whole or part to the U.S. or Canadian
Litigation, any of the LML Patents, or Exploitation of the Covered Products and
Services, including without limitation any act of past or present Infringement,
misappropriation or other violation of one or more of the LML Patents, and any
claim that is or would have been within the scope of either the covenant not to
sue or license granted in Sections 4.4 (Covenant-Not-to-Sue by LML) and 5.1
(License), and any claim that LML asserted or could have asserted in the U.S. or
Canadian Litigation as of the Effective Date; and (b) the Covered Third Parties
from any and all claims, causes of action, actions, demands, liabilities,
losses, damages, attorneys’ fees, court costs, or any other form of claim or
compensation, whether known or unknown, whether in law or equity, accruing
before, on, or after the Effective Date, related in whole or in part to the U.S.
or Canadian Litigation, any of the LML Patents, or Exploitation of the Covered
Products and Services, including without limitation any act of past, present, or
future Infringement, misappropriation, or other violation of one or more of the
LML Patents, and any claim that is or would have been within the scope of either
the license or covenant not to sue granted in Sections 4.4 (Covenant-Not-to-Sue
by LML) and 5.1 (License), and any claim that LML asserted or could have
asserted in the U.S. or Canadian Litigation as of the Effective Date.



4.3  
PAYPAL’s Release to LML.  Subject to the obligations of LML under this
Agreement, PAYPAL forever releases LML and its respective directors, officers,
employees, agents, attorneys, shareholders, assignees, assignors, insurers, and
representatives from any and all claims, causes of action, actions, demands,
liabilities, losses, damages, attorneys’ fees, court costs, or any other form of
claim or compensation, whether known or unknown, whether in law or equity,
accruing before or on the Effective Date, related in whole or part to the U.S.
or Canadian Litigation or any of the LML Patents (conserving, subject to Section
2.3, defenses or claims regarding the validity or enforceability of one or more
of the LML Patents), that is or would have been within the scope of the covenant
not to sue granted in Section 4.5 (Covenant-Not-to-Sue by PAYPAL) and that
PAYPAL asserted or could have asserted as of the Effective Date.

 
 
 
-8-

--------------------------------------------------------------------------------

 
 

 
4.4  
Covenant-Not-to-Sue by LML.  Subject to the provisions of Section 3.3
(Termination Due to Non-Payment by PAYPAL) and Section 6 (Change in
Control/Acquisitions), LML, on behalf of itself and its respective successors
and permitted assigns, agree that:  (a) they will not assert, pursue, maintain,
encourage, support, assist, or join in any action or litigation asserting any
claim against PAYPAL for Infringement of any claim of the LML Patents with
respect to or arising out of the Exploitation of any Covered Products and
Services; and (b) they will not assert, pursue, maintain, encourage, support,
assist, or join in any action or litigation asserting any claim against any
Covered Third Parties for Infringement of any claim of the LML Patents with
respect to or arising out of the Exploitation of any Covered Products and
Services.



4.5  
Covenant-Not-to-Sue by PAYPAL.  Subject to the obligations of LML under this
Agreement, PAYPAL, on behalf of itself and its respective successors and
permitted assigns, agree that they will not assert, pursue, maintain, encourage,
support, assist, or join in any action or litigation asserting any claim against
any LML Entity in the future for any claims related to or arising out of the LML
Patents, unless any claims of Infringement with respect to the LML Patents are
asserted against PAYPAL or its successors or assigns or any Covered Third Party,
or unless otherwise allowed under Section 2.3 (No Attempt to Invalidate).



5.  
GRANT OF LICENSE



5.1  
LML grants PAYPAL a nonexclusive, worldwide, fully-paid up license, under the
LML Patents to Exploit any Covered Products and Services directly or indirectly
through any channel, including through multiple tiers of distribution.  The
license grant herein also extends to Covered Third Parties solely in their role
as Covered Third Parties.



6.  
CHANGE IN CONTROL/ACQUISITIONS



6.1  
Acquisitions by PAYPAL.  In the event PAYPAL Acquires any Excluded Banks after
the Effective Date of this Agreement (hereinafter referred to as “Acquired
Entity”), the Acquired Entity shall not gain the benefit of the license grant,
covenant-not-to-sue, or releases in this Agreement.



6.2  
Transfer of Covered Assets of PAYPAL.  PAYPAL may assign this Agreement, without
the consent of LML, to any successor, except to any Excluded Banks, later
acquiring a controlling interest in all, or substantially all, of the business
or assets of PAYPAL.  The assignment of this Agreement to any such successor
provides the successor only with the rights to LML Patents that PAYPAL had prior
to the change in control and does not extend this license to any Covered
Products and Services made, used, or sold by the successor other than those
acquired from PAYPAL.

 
 
 
-9-

--------------------------------------------------------------------------------

 
 

 
6.3  
PAYPAL represents that as of the Effective Date, PAYPAL is not in any
negotiations or discussions with any banks identified in the 2009 NACHA Top 50
Originators List (attached as Exhibit B) regarding any acquisition by PAYPAL of
any such banks or any acquisition by any such banks of PAYPAL.



7.  
CONFIDENTIALITY.



The Parties may disclose the existence of this Agreement, provided,
that  neither Party may disclose the specific terms and conditions of this
Agreement (including without limitation the payment amount set out in Section
3.1) to any Entity except that each Party may disclose the terms and conditions
of this Agreement:  (i) in response to a valid subpoena or as otherwise may be
required by law, regulation, or order of a court or governmental authority of
competent jurisdiction, provided that the Party required to make such a
disclosure gives as much notice as is reasonably possible to the other Party to
contest such order or requirement and takes all reasonable actions in an effort
to minimize the nature and extent of such disclosure; (ii) on a confidential
basis to its legal, accounting or financial advisors solely for the purposes of
providing such advice and solely to the extent that they have a need for access;
(iii) if that Party forms a good faith belief that disclosure is required under
applicable securities regulations or listing agency requirements, including for
the purpose of disclosure in connection with the Securities and Exchange Act of
1934, as amended, the Securities Act of 1933, as amended, National Instrument NI
51-102 (under Canadian law), as amended, and any other reports filed with the
Securities and Exchange Commission, or any other filings, reports or disclosures
that may be required under applicable laws or regulations; (iv) in its financial
statements as it is required to do under applicable generally accepted
accounting principles while acting in reliance on its auditors; (v) to any
defendant as part of its disclosure obligations subject to the Court's
Protective Order in the applicable litigation brought by LML to enforce an LML
Patent, in which event LML will seek to have the production protected under an
“Outside Counsel Attorneys Eyes Only” or higher confidentiality designation and
LML will take all reasonable actions in an effort to minimize the nature and
extent of such disclosure; (vi) upon the express written consent of the other
Party; (vii) on a confidential basis to investors and potential investors and
acquirers, but subject to any such investor or potential investor or acquirer
having first executed an appropriate non-disclosure agreement requiring such
investor or potential investor or acquirer to maintain this Agreement and the
terms and conditions of this Agreement in confidence; or (viii) as necessary to
pursue an indemnification claim from a potential or actual indemnitor, subject
to obligations of confidentiality and privilege at least as stringent as those
contained herein; and (ix) to a Covered Third Party, subject to obligations of
confidentiality and privilege at least as stringent as those contained herein.


8.  
REPRESENTATIONS AND WARRANTIES



8.1  
PAYPAL Representations and Warranties. PAYPAL represents and warrants to LML
that it has all requisite legal right, power and authority to enter into,
execute, deliver and perform this Agreement and grant the releases, covenants
not to sue and all other rights provided for under this Agreement.

 
 
 
 
-10-

--------------------------------------------------------------------------------

 

 
8.2  
LML Representations and Warranties. LML represents and warrants that: (a) LML is
the sole owner of and has good and valid right, title and interest to the LML
Patents; (b) LML has the full right, power, and authority to license the LML
Patents to PAYPAL and grant the releases and covenants herein, and this
Agreement constitutes the legal, valid, and binding obligation of LML,
enforceable against LML, in accordance with its terms; (c) other than LML, no
other person or entity owns or controls any interest in the LML Patents; and (d)
it has not entered into and shall not enter into any agreement in conflict with
this Agreement or which would interfere with or diminish the rights granted
hereunder.



8.3  
Limitations on Representations and Warranties.  Nothing contained in this
Agreement shall be construed as:  (a) a warranty or representation by either
Party that any manufacture, sale, use, or other disposition of products by the
other Party has been or will be free from Infringement of any patents other than
the LML Patents; (b) an agreement by either Party to bring or prosecute actions
or suits against any Entity for Infringement, or conferring any right to the
other Party to bring or prosecute actions or suits against third parties for
Infringement; (c) conferring any right to either Party to use in advertising,
publicity, or otherwise, any trademark, service mark, or trade dress of the
other Party, or any simulation thereof, without the prior written consent of the
other Party; (d) conferring any right to either Party to use any names or trade
names of the other Party, or any simulation thereof, without the prior written
consent of the other Party; (e) an obligation to furnish any technical
information or know-how; or (f) conferring by implication, estoppel or
otherwise, upon either party, any right (including a license) under patents
other than the LML Patents except for the rights expressly granted hereunder.



8.4  
DISCLAIMER OF WARRANTIES.  EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN THIS
AGREEMENT, THE PARTIES MAKE NO EXPRESS REPRESENTATIONS AND GRANT NO WARRANTIES,
EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUE OR
OTHERWISE.



8.5  
No Joint and Several Liability.  Notwithstanding anything herein to the
contrary, PAYPAL and the Covered Third Parties shall not have any liability to
any of the LML Entities for any actions or inactions of another defendant in the
Lawsuits, or any other Entity against whom any of the LML Entities has asserted
or may assert a claim for Infringement of a LML Patent.

 
 
 
 
-11-

--------------------------------------------------------------------------------

 

 
8.6  
No Admission. This Agreement is the result of a compromise and settlement to
avoid the expense and risk of resolving any dispute through continuation of any
litigation.  Nothing herein shall be deemed as an admission to any party of any
fact, wrongdoing, liability, infringement or non-infringement, of the validity
or invalidity, or enforceability or non-enforceability of any of the LML Patents
or Canadian Patent Number 2,199,942 or any position taken or proposed to be
taken in any proceeding, nor shall it be deemed an admission as to any royalties
(or the reasonableness of any royalties) or valuation for any of the
technologies, patents, patent applications or other intellectual property rights
covered by or under or referred to in this Agreement.



9.  
GENERAL PROVISIONS



9.1  
Assignment. LML may assign, sell, or otherwise transfer any of the right to LML
Patents, but only to an assignee or transferee who shall first agree in writing
to assume the obligations of LML under this Agreement and to observe all rights
of PAYPAL provided in this Agreement.  Any attempted assignment or grant in
contravention to this Section shall be null and void.



9.2  
Entire Agreement.  This Agreement, including all Exhibits attached hereto,
constitutes the entire agreement between the Parties and embodies the entire and
only understanding of each of them with respect to the subject matter of the
Agreement, and merges, cancels and supersedes all prior representations,
warranties, assurances, conditions, definitions, understandings and all other
statements or agreements, whether express, implied, or arising out of operation
of law, whether oral or written, whether by omission or commission, between and
among the Parties hereto with respect to the subject matter of the Agreement.
There are no representations, warranties, terms, conditions, undertakings or
collateral agreements, express, implied or statutory, between the Parties other
than as expressly set forth in this Agreement.



9.3  
Notices.  All notices, requests, approvals, consents and other communications
required or permitted under this Agreement will be in writing and addressed as
follows:



If to LML:


Mr. Patrick H. Gaines
President
LML Patent Corp
505 East Travis St.
Suite 216
Marshall, Texas  75670
 
 
 
-12-

--------------------------------------------------------------------------------

 
 

 
with a copy to:


LML Patent Corp.
Corporate Secretary
1680- 1140 West Pender Street
Vancouver BC, Canada V6E 4G1


If to PAYPAL:
 
General Counsel
Legal Dept.
eBay Inc.
2145 Hamilton Avenue
San Jose, CA  95125
 


and will be deemed delivered: (a) upon receipt if delivered by hand; (b) the
next day if sent by prepaid, U.S. recognized, overnight air courier; (c) three
(3) business days after being sent by registered or certified mail (return
receipt requested, postage prepaid).  All notices shall be addressed to the
other Party at the address set forth above or to such other person or address as
the Parties may from time to time designate in writing delivered pursuant to
this notice provision.


9.4  
Governing Law.  This Agreement and all matters connected with the performance
thereof shall be governed by and will be construed, interpreted, and applied in
accordance with the laws of the State of Delaware and the federal laws of the
United States as applicable therein, without regard to the laws of those
jurisdictions governing conflicts of laws.



9.5  
Expenses.  Except as otherwise specifically provided in this Agreement, the
Parties agree that they shall bear their own costs and attorneys’ fees incurred
in connection with the negotiation and drafting of this Agreement and the
transactions contemplated herein.



9.6  
Headings. The section and sub-section headings contained in this Agreement are
for convenience of reference only and shall not serve to limit, expand or
interpret the sections or sub-sections to which they apply, and shall not be
deemed to be a part of this Agreement.



9.7  
Disputes.  In the event of a breach or any dispute arising out of the
performance of this agreement, the aggrieved party shall provide notice to the
other party and permit a 60 period to cure.  If cure is not made during the 60
day cure period, the aggrieved party may pursue available legal remedies.

 
 
 
 
-13-

--------------------------------------------------------------------------------

 

 
9.8  
Interpretation; Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if jointly drafted by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring either Party by virtue of the authorship of any
provision of this Agreement.  This Agreement is in the English language only,
which language shall be controlling in all respects, and all notices under this
Agreement shall be in the English language.  For purposes of construction, the
singular includes the plural and vice versa.



9.9  
Relationship of the Parties.  This Agreement does not constitute and shall not
be construed as constituting a partnership, agency, employer-employee, or joint
venture between LML and PAYPAL, and neither Party shall have any right to incur
any debt, make any commitment for each other, or obligate or bind the other
Party in any manner whatsoever, and nothing herein contained shall give or is
intended to give any rights of any kind to any third persons, except as
expressly provided herein.  LML and PAYPAL each expressly disclaim any reliance
on any act, word, or deed of the other in entering into this Agreement.



9.10  
Binding Effect.  Subject to the provisions of Section 6 (Change in
Control/Acquisitions), this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the Parties, the licensees and releasees
referenced herein, and their predecessors, successors, and permitted assigns.



9.11  
Enforceability.  The Parties acknowledge and agree that this Agreement is
enforceable according to its terms.



9.12  
Severability.  In the event that any term or provision of this Agreement is
deemed illegal, invalid, unenforceable or void by a final, non-appealable
judgment of a court or tribunal of competent jurisdiction under any applicable
statute or rule of law, such court or tribunal is authorized to modify such
provision to the minimum extent possible to effect the overall intention of the
Parties as of the Effective Date of this Agreement.  The Parties agree to
negotiate in good faith to try and substitute an enforceable provision for any
invalid or unenforceable provision that most nearly achieves the intent of such
provisions.



9.13  
Counterparts. This Agreement may be executed in two or more counterparts or
duplicate originals, each of which shall be considered one and the same
instrument, and which shall be the official and governing version in
interpretation of this Agreement.  This Agreement may be executed by facsimile
signatures or emailed pdf copies of signatures, and such signatures shall be
deemed to bind each Party as if they were original signatures.

 
 
 
 
-14-

--------------------------------------------------------------------------------

 

 
9.14  
Waiver.  No waiver of any breach of any provision of this Agreement shall be
construed as a waiver of or consent to any previous or subsequent breach of the
same or any other provision.



9.15  
Force Majeure.  The failure of a Party hereunder to perform any obligations, due
to governmental action, law or regulation, or due to events, such as war, act of
public enemy, strikes or other labor disputes, fire, flood, acts of God, or any
similar cause beyond the reasonable control of such Party, is excused for as
long as said cause continues to exist.  The Party prevented from performing
shall promptly notify the other Party of such non-performance and its expected
duration, and shall use all reasonable efforts to overcome the cause thereof as
soon as practicable.



9.16  
Amendment. This Agreement may not be amended or modified, except by a writing
signed by all Parties.



9.17  
Sophisticated Parties Represented by Counsel.  The Parties each acknowledge,
accept, warrant, and represent that: (i) they are sophisticated Entities
represented at all relevant times during the negotiation and execution of this
Agreement by counsel of their choice, and that they have executed this Agreement
with the consent and on the advice of such independent legal counsel; and (ii)
they and their counsel have determined through independent investigation and
arm’s-length negotiation that the terms of this Agreement shall exclusively
embody and govern the subject matter of this Agreement.



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized officers as of the Effective Date.


LML Patent Corp.
 
eBay Inc.
     
By:/s/ Patrick H. Gaines
 
By:/s/ Mike Jacobson
     
Name: Patrick H. Gaines
 
Name: Mike Jacobson
Title: President
 
Title: SVP, Legal Affairs and General Counsel
Date: March 16, 2011
 
Date: March 16, 2011








 
-15-

--------------------------------------------------------------------------------

 

EXHIBIT A


 
STIPULATED DISMISSAL WITH PREJUDICE
 


 
and
 


 
ORDER OF DISMISSAL WITH PREJUDICE
 


 
(see attached)
 

 
 

--------------------------------------------------------------------------------

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS
MARSHALL DIVISION
 

 
LML PATENT CORP,
§
   
§
 
PLAINTIFF
§
   
§
 
v.
§
CIVIL ACTION NO. 2:08-CV-448-DF
 
§
   
§
JURY
JP MORGAN CHASE & CO., ET AL.,
§
   
§
 
DEFENDANTS
§
 









STIPULATED DISMISSAL WITH PREJUDICE
 
Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure and the terms of
a separate Settlement and License Agreement, the Plaintiff, LML Patent Corp.
(“LML”) and Defendant PayPal, Inc. (“PayPal”) have agreed to settle, adjust, and
compromise all claims and counterclaims against each other in the
above-captioned action.  The parties, therefore, stipulate to dismiss all claims
by LML against PayPal and all counterclaims by PayPal against LML made therein
with prejudice to the re-filing of same, subject to the terms of the Settlement
and License Agreement between the parties.


LML and PayPal further stipulate that all costs and expenses relating to this
litigation (including, but not limited to, attorneys’ fees and expert fees and
expenses) shall be borne solely by the party incurring the same.


A proposed Order accompanies this motion.

 
-1-

--------------------------------------------------------------------------------

 

AGREED:


Date: March 9, 2011
 
Respectfully submitted,
         
By: /s/           
   
Robert W. Schroeder III
   
SBN 24029190
   
tschroeder@texarkanalaw.com
   
PATTON, TIDWELL & SCHROEDER, L.L.P.
   
4605 Texas Boulevard
   
Post Office Box 5398
   
Texarkana, Texas 75505-5398
   
Telephone: 903-792-7080
   
Facsimile:  903-792-8233
         
Edward G. Poplawski
   
Admitted pro hac vice
   
epoplawski@sidley.com
   
Bryan K. Anderson
   
Admitted pro hac vice
   
banderson@sidley.com
   
Jeffrey A. Finn
   
Admitted pro hac vice
   
jfinn@sidley.com
   
Sandra Fujiyama
   
Admitted pro hac vice
   
sfujiyama@sidley.com
   
Olivia M. Kim
   
Admitted pro hac vice
   
okim@sidley.com
   
Michael Lee
   
Admitted pro hac vice
   
Mlee06@sidley.com
   
SIDLEY AUSTIN LLP
   
555 West Fifth Street
   
Suite 4000
   
Los Angeles.  CA  90013
   
Telephone:  213-896-6000
   
Facsimile:  213-896-6600
               
ATTORNEYS FOR DEFENDANT
PAYPAL INC.
         
and




 
-2-

--------------------------------------------------------------------------------

 




         
/s/ Melissa Smith
   
Melissa Smith
   
Texas State Bar No. 00794818
   
GILLAM & SMITH, LLP
   
303 South Washington
   
Marshall, Texas 75670
   
Telephone: 903-934-8450
   
Facsimile: 903-934-9257
   
Melissa@gillamsmithlaw.com
         
Theodore Stevenson, III
   
Lead Attorney
   
Texas Bar No. 19196650
   
tstevensom@mckoolsmith.com
   
John Austin Curry
   
Texas State Bar No. 24059636
   
acurry@mckoolsmith.com
   
McKool Smith, P.C.
   
300 Crescent Court, Suite 1500
   
Dallas, Texas 75201
   
Telephone: 214-978-4974
   
Facsimile: 214-978-4044
         
Sam F. Baxter
   
Texas Bar No. 01938000
   
sbaxter@mckoolsmith.com
   
McKOOL SMITH, P.C.
   
505 East Travis Street, Suite 105
   
Marshall, TX 75670
   
Telephone: 903-927-2111
   
Facsimile: 903-927-2622
         
John Garvish
   
Texas State Bar No. 24043681
   
jgarvish@mckoolsmith.com
   
McKool Smith, P.C.
   
300 W. 6th Street, Suite 1700
   
Austin, Texas  78701
   
Telephone: 512-692-8725
   
Facsimile: 512-692-8744
         
ATTORNEYS FOR PLAINTIFF
LML PATENT CORP.






 
-3-

--------------------------------------------------------------------------------

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS
MARSHALL DIVISION




LML PATENT CORP,
§
   
§
 
PLAINTIFF
§
   
§
 
v.
§
CIVIL ACTION NO. 2:08-CV-448-DF
 
§
   
§
JURY
JP MORGAN CHASE & CO., ET AL.,
§
   
§
 
DEFENDANTS
§
 





ORDER OF DISMISSAL WITH PREJUDICE
 
The Court is of the opinion that the Stipulated Dismissal with Prejudice agreed
to by LML Patent Corp. (“LML”) and PayPal, Inc. (“PayPal”) should be GRANTED.


IT IS THEREFORE ORDERED that the above-entitled cause and all claims made by LML
against PayPal and all counterclaims made by PayPal against LML therein are
hereby DISMISSED WITH PREJUDICE to the re-filing of same, subject to the terms
of the Settlement and License Agreement between the parties.  All costs and
expenses relating to this litigation (including, but not limited to, attorneys’
fees and expert fees and expenses) shall be borne solely by the party incurring
the same.


IT IS FURTHER ORDERED that this Court shall retain jurisdiction over this action
and the parties for purposes of enforcing the terms of the Settlement and
License Agreement entered into by and between the parties.


This is a final judgment as between LML and PayPal.

 
-1-

--------------------------------------------------------------------------------

 

EXHIBIT B


 
The NACHA Top 50 Originators
 


 


 
(see attached)
 


 


 

 
 

--------------------------------------------------------------------------------

 

NACHA top 50 orig [top-50.jpg]

 
 

--------------------------------------------------------------------------------

 
